Title: To Thomas Jefferson from Caesar Augustus Rodney, 4 January 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Philada. Jany. 4th. 1807.
                        
                        At the present period I feel it a bounden duty to
                            communicate to you, every article of information, in my power. A single spark may throw a glare of light on the dark
                            intrigues & nefarious plots now in operation. I hasten therefore to forward the enclosed, which I have just received from my father. Whatever a firm & sincere friend of the
                            Union, in his situation, can effect in that quarter, will be done. As to personal fear he is a stranger to it, and I shall
                            be much surprized, if with the militia of the territory alone, he does not give a good account of Burr, should the modern
                                Calitine descend the Mississippi.
                        In the course of my reading, I came across a case, determined in the Court of Dernier resort (the House of Lords) on the subject of the colonial trade, of which I do not
                            recollect that any notice has been taken, in any of the late discussions on Neutral rights. It is not adverted to, by Mr.
                            Robinson in his lenthy note at the end of the 4th. volume of his Art. 7 reports, in which he professes to give a digest
                            of all the doctrines on the subject of the Colonial trade. He artfully
                                insinuates that during our war the strictness allowable by the law of nations was not insisted on because
                            France had previously relaxed the colonial system & gave the regulation the
                            semblance of a permanent one.
                        The case to which I allude is that of Volkert Hendricks & others vs William Cunningham & others determined 1783. May 2d. It is reported in Tomlin’s late
                            edition of “Browne’s cases in Parliament” vol. 5th pages 328. to 342. Under title “Navigation”
                        The summary of the case is stated by Mr. Browne to be the following.
                        “It is now established by repeated determinations, that neither ships nor cargoes, the property of subjects
                            of Neutral powers, either going to trade at, or coming from the French West Indias islands, with cargoes purchased there, are
                            liable to capture; and therefore when a ship & cargoe so circumstanced, are seized & condemned, the seizure &
                            condemnation shall be reversed, & the value of the ship & cargoe accounted for & paid to the owners by the Captors.”
                        Whilst writing the above an accident has deprived me of the letter referred to from my father & I can
                            only state its substance. It is dated Novr. 20th. & states that Genl. Wilkinson had made a requisition of Governor
                                Mead of 500. militia, without assigning any reasons. That the
                            Governor asked my father’s advice who told him to reflect seriously before he refused & to consult the militia officers The
                            Governor ultimately refused unless some sufficient reasons were assigned. Some time afterwards the Genl. replied, but
                            his reply was not satisfactory to Governor Meade. Some of the officers declared
                            they would not trust themselves under Genl. W— The Genl. was invited by
                            some friends to dine at Natches on the same day on which the Militia officers invited the Governor & my father to dine
                            with them at Washington. There are three bands of the Chocktaws painted for war & one has actually made an incursion into the territory. That the real friends of the Union are under
                            serious apprehensions. He speaks of the Governor as a firm patriot
                            & a spirited man, but possessing the warm feelings of a Georgian. The letter itself would have been much more
                            satisfactory, but by mistake, I put it, instead of another of an old date into the fire & it consumed long before I discovered my error which was not until I had
                            finished the former part of my letter. I am Dr. Sir 
                  Yours Most [Sincerely]
                        
                            C. A. Rodney
                            
                        
                    